 
Exhibit 10.2

Form of PHH Corporation Retention Agreement for Certain Executive Officers as
approved by the PHH Corporation Compensation Committee on June 7, 2007.


_______, 2007




_______
(Personally Presented)


Dear ______:


This document outlines the administrative guidelines associated with a retention
bonus that PHH is providing to you (the “Special Retention Bonus”).  In this
document, “PHH” means PHH Corporation, its current and future owners, and
subsidiaries.  The Special Retention Bonus is contingent upon your continued
compliance with the terms and conditions set forth herein.  Additionally, in
order to be eligible to receive the Special Retention Bonus, you must agree to
the terms and conditions in this letter agreement by signing it and returning it
to Heather Dalton no later than _____, 2007.


1.           Special Retention Bonus.  The Special Retention Bonus Agreement
(“letter agreement”) consists of one payment (the “Payment”) of your annual
target bonus for 2007, in an amount equal to $_______, which amount shall
be pro-rated through the Effective Time of the Merger (the date on which the
merger closes and becomes effective, as more fully defined in the Agreement and
Plan of Merger dated as of March 15, 2007 by and among PHH Corporation, General
Electric Capital Corporation and Jade Merger Sub, Inc. (the “Merger
Agreement”)).  Subject to your compliance with the terms of this letter
agreement, PHH agrees to pay you the Special Retention Bonus as soon as
practicable following the earlier of the Effective Time of the Merger and
December 31, 2007, (the earlier of such two dates referred to as the “Retention
Date”) provided that you (i) are employed by PHH on the Retention Date or (ii)
incur a Qualifying Separation from Service with PHH before the Retention Date
and execute the General Release substantially in the form attached hereto as
Exhibit A and do not revoke such General Release as set forth therein.


Your eligibility for the Special Retention Bonus is determined based on your
satisfactory job performance and your compliance with the terms of this letter
agreement.


2.           Definitions.  For purposes of this letter agreement, the following
terms have the following definitions:


(a)           “Qualifying Separation from Service” has the meaning provided
within Section 409A of the Internal Revenue Code of 1986 (the “Code”), which
includes a termination of employment as a result of any (i) involuntary
termination of employment other than for Cause, or (ii) voluntary termination of
employment by you as a result of any (I) change in the required location of your
employment as of the date of this letter agreement in excess of 20 miles, (II)
material diminution in your duties or responsibilities as of the date of this
letter agreement, provided that the mere occurrence of the Merger, the Mortgage
Business Sale (as defined in the Merger Agreement) and other transactions
contemplated by the Merger Agreement or the Mortgage Business Sale Agreement
(including the failure of you to (x) retain responsibilities and duties in
respect of either the Mortgage Business or the Fleet Business (as defined in the
Merger Agreement) or (y) hold a position in a public company) shall not
constitute diminution in duties or responsibilities, or (III) reduction of your
base salary or material reduction in compensation opportunity as of the date of
this letter agreement.
 
 
1

--------------------------------------------------------------------------------




(b)           “Cause” means (i) a material failure to substantially perform your
duties as an employee of PHH (other than failure resulting from incapacity due
to physical or mental illness); (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against, or relating to the assets
of, PHH; (iii) your conviction (or plea of nolo contendere) of a felony or any
crime involving moral turpitude; (iv) repeated instances of negligence in the
performance of your job or any instance of gross negligence in the performance
of your duties as an employee of PHH or (v) any breach by you of any fiduciary
obligation owed to PHH or any material element of PHH’s Code of Ethics, Code of
Conduct or other applicable workplace policies.


(c)           “Required Performance Standard” means performing your job duties
for PHH to the best of your ability and in accordance with reasonable
instructions and directions from your supervisor, and the reasonable workplace
policies and procedures established by PHH, as applicable, from time to time.


3.           Obligations.  You agree to maintain your performance at or above
the Required Performance Standard during the term of this letter agreement.  You
agree to all the Covenants and Other Terms specified.


4.           Covenants.  You recognize and acknowledge that all information
pertaining to the affairs, business, results of operations, accounting methods,
practices and procedures, members, acquisition candidates, financial condition,
clients, customers or other relationships of PHH, including without limitation
the terms and conditions of this letter agreement (“Confidential Information”)
is confidential and is a unique and valuable asset of PHH.  You will not, at any
time, including following your separation from service with PHH, give to any
person, firm, associate, corporation, or governmental agency any Confidential
Information, except as may be required by law.  You will not make use of the
Confidential Information for your own purposes or for the benefit of any person
or organization other than PHH.  You will also use your best efforts to prevent
the disclosure of Confidential Information by others.  You agree to continue to
comply with the PHH Code of Ethics and all applicable workplace policies.  All
records, memoranda, etc. relating to the business of PHH are confidential and
will remain the property of PHH.  You shall return all PHH property to PHH
within three days of the effective date of your separation from service.  If you
violate the terms of this Section 4, PHH will be entitled, upon making the
requisite showing, to, among other things, preliminary and/or permanent
injunctive relief in any court of competent jurisdiction to restrain the breach
of or otherwise to specifically enforce any of the covenants contained in this
Section 4 without the necessity of showing any actual damage or that monetary
damages would not provide an adequate remedy.  Such right to an injunction will
be in addition to, and not in limitation of, any other rights or remedies PHH
may have under this letter agreement.


Providing a retention incentive such as this is a very unusual action by
PHH.  As such, concurrent with providing the program, we require that you affirm
certain understandings that have been in place between us to this time, and upon
which PHH will continue to rely.  They are described below.  The Special
Retention Bonus described in this letter agreement is subject to and contingent
upon your compliance with the covenants.  If it is determined by PHH that you
have violated such covenants, in addition to any other remedies that PHH may
have, your rights under this letter agreement to the Special Retention Bonus
will be immediately and automatically forfeited, and PHH will have the right to
receive from you reimbursement for the cost of any portion of the Special
Retention Bonus that you have received.
 
 
2

--------------------------------------------------------------------------------




PHH considers the fact of the letter agreement’s existence, your participation,
and its details to be confidential and proprietary business information, subject
to restriction under the PHH Code of Ethics.  You hereby agree that details of
the Special Retention Bonus Agreement and the fact of your participation in it,
will be kept confidential by you and will not be disclosed by you to any other
third party (except to your spouse or as may be required in the furtherance of
your relevant job duties as an employee of PHH with responsibility for
accounting, tax, financial reporting and/or legal matters) without the express
consent of PHH.


5.           Other Terms.


(a)  Withholding.  PHH retains the right to withhold from any amounts due under
this letter agreement, any income, employment, payroll, excise and other taxes
as PHH may, in its sole discretion, deem necessary.


(b)  No Contract of Employment.  Nothing in this letter agreement should be
construed by you to be a contract of employment and in no way obligates you to
remain employed with PHH (and does not obligate such entities to continue to
employ you).


(c)  Notice and Opportunity to Cure.  Notwithstanding anything in Section 1 to
the contrary, (i) no Payment shall be made in connection with any voluntary
termination of employment described in clause (ii) of Section 2(a) unless you
provide PHH with written notice of the existence of the condition described in
clause (ii) no later than 90 days after the initial existence of such condition
is known to you and PHH fails to remedy such condition within 30 days of the
date of such written notice; and (ii) no termination shall be deemed to be for
Cause as described in clauses (i), (iv) or (v) of Section 2(b) unless PHH
provides you with written notice of the existence of the conditions that
constitute Cause no later than 90 days after the initial existence of such
condition is known to PHH and you fail to remedy such condition within 30 days
of the date of such written notice.


(d) Arbitration.  Any dispute, controversy or claim arising under or in
connection with this letter agreement shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators sitting in a location
selected by you within fifty (50) miles from the location of your employment as
of the date hereof, in accordance with the JAMS Employment Arbitration Rules and
Procedures then in effect.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.  Any dispute, controversy or claim in connection
with this letter agreement shall be reviewed based on the de novo standard of
review with respect to any determinations made by PHH.  In the event that you
substantially prevail in any such dispute, controversy or claim, all costs and
reasonable attorneys’ fees paid or incurred by you in connection with such
dispute, controversy or claim shall be paid or reimbursed by PHH.
 
 
3

--------------------------------------------------------------------------------




(e) Amendment and Termination.  This letter agreement may not be amended or
terminated without written consent by both you and PHH.


(f)  Facility of Payment.  If you are under legal disability or, in PHH’s
reasonable opinion, are in any way incapacitated so as to be unable to manage
your affairs, PHH may cause payments or benefits that would otherwise be
provided to such person to be provided to your legal representative for his or
her benefit or to be applied for the benefit of such person in any other manner
that PHH may determine.  Such provision shall completely discharge the liability
of PHH for payments and benefits hereunder.


(g)  Notices.  Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States certified mail, return receipt requested, or by
overnight courier, postage prepaid, as follows:
 
a.  
if to the Company,



 
PHH CORPORATION

3000 Leadenhall Road
Mt. Laurel, New Jersey  08054
                                        Attn:  General Counsel


b.  
if to you, at the home address which you most recently communicated to PHH in
writing.

 
Either party may provide the other with notice of a change of address, which
shall be effective upon receipt.
 
(h)  Gender and Number. A pronoun or adjective in the masculine gen­der includes
the feminine gender, the singular includes the plural and the plural includes
the singular, unless the context clearly indicates otherwise.
 
(i) Governing Law.  This letter agreement shall be construed, admin­istered and
enforced in accordance with the laws of the [State of Maryland/New Jersey] to
the extent not superseded by federal law.
 
(j)  Integration with Other Benefit Programs.  Benefits payable under this
letter agreement will not increase or decrease the benefits otherwise available
to you under any of PHH’s retirement plans, welfare plans or any other employee
benefit plans or programs unless otherwise expressly provided in any particular
plan or program.
 
(k)  Severability.  If any provision of this letter agreement shall be held to
be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this letter agreement shall remain operative and in full
force and effect.
 
 
4

--------------------------------------------------------------------------------


 
(l)  Successors.  This letter agreement shall inure to the benefit of, and be
binding upon, each successor of PHH, whether by merger, consolidation, transfer
of all or substantially all of its assets or otherwise.
 
(m)  Counterparts.  For convenience of the parties and to facilitate execution,
this letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
letter agreement by such party.


If you have any questions about this letter agreement, you may contact Heather
Dalton at (410) 771-2101.

 


PHH CORPORATION
 
_______________________________­­­­­­­­­
By:
Its:






Agreed and Acknowledged:




_________________________________
[Executive’s Name]


Date: ____________________________


5

--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE
 
THIS RELEASE (the “Release”) is entered into between
_____________________(“Executive”) and PHH Corporation, a Maryland corporation
(the “Company”), for the benefit of the Company.  The entering into and
non-revocation of this Release is a condition to Executive’s right to receive
the payments under the Special Retention Bonus Agreement.  Capitalized terms
used and not defined herein shall  have the meaning provided in the Special
Retention Bonus Agreement.
 
Accordingly, Executive and the Company agree as follows.
 
1.           IN CONSIDERATION FOR THE PAYMENTS AND OTHER BENEFITS PROVIDED TO
EXECUTIVE BY THE SPECIAL RETENTION BONUS AGREEMENT, TO WHICH EXECUTIVE IS NOT
OTHERWISE ENTITLED, AND THE SUFFICIENCY OF WHICH EXECUTIVE ACKNOWLEDGES,
EXECUTIVE REPRESENTS AND AGREES, AS FOLLOWS:
 
(a)           Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its subsidiaries, divisions,
affiliates and related entities and their respective current and former
directors, officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from all rights and liabilities up to and including the date of
this Release arising under or relating to the employment of the Executive and
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of actions, suits,
rights, demands, costs, losses, debts and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected and any claims of wrongful discharge,
breach of contract, implied contract, promissory estoppel, defamation, slander,
libel, tortious conduct, employment discrimination or claims under any federal,
state or local employment statute, law, order or ordinance, including any rights
or claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621
etseq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment.  Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release or the Special Retention
Bonus Agreement.
 
 
(b)           To the maximum extent permitted by law, Executive agrees that
he/she has not filed, nor will he ever file, a lawsuit asserting any claims
which are released by this Release, or to accept any benefit from any lawsuit
which might be filed by another person or government entity based in whole or in
part on any event, act, or omission which is the subject of this Release.
 
 
(c)           This Release specifically excludes any claim for vested benefits
to which the Executive may be entitled under any benefit plan or severance
arrangement of the Company or any affiliate in which the Executive participates
(the “Company Plans”).  The Executive’s entitlement to benefits under the
Company Plans shall be determined in accordance with the provisions of those
Company Plans.  This Release specifically excludes the Executive’s
indemnification as an officer and employee of the Company or any affiliate
thereof.  Nothing contained in this Release shall release the Executive from
his/her obligations, including any obligations to abide by restrictive covenants
under the Special Retention Bonus Agreement, that continue or are to be
performed following termination of employment.
 
 
1

--------------------------------------------------------------------------------


 
 
(d)           Executive represents that he is not aware of any facts or
circumstances that would give rise, based on his/her actions, to any claims or
lawsuits against the Company or any Release.
 
 
(e)           The parties agree that this Release shall not affect the rights
and responsibilities of the US Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce ADEA and other laws.  In addition, the parties
agree that this Release shall not be used to justify interfering with the
Executive’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC.  The parties further agree that the
Executive knowingly and voluntarily waives all rights or claims (that arose
prior to the Executive’s execution of this Release) the Releasers may have
against the Releasees, or any of them, to receive any benefit or remedial relief
(including, but not limited to, reinstatement, back pay, front pay, damages,
attorneys’ fees, experts’ fees) as a consequence of any investigation or
proceeding conducted by the EEOC.
 
 
2.           The Executive acknowledges that the Company has specifically
advised him/her of the right to seek the advice of an attorney concerning the
terms and conditions of this Release.  The Executive further acknowledges
receipt of a copy of this Release, and has been afforded twenty-one (21) days in
which to consider the terms and conditions set forth above prior to this
Release.  By executing this Release, the Executive affirmatively acknowledges
sufficient and reasonable time to review this Release and to consult with an
attorney concerning Executive’s legal rights prior to the final execution of
this Release.  Executive has carefully read this Release and fully understands
its terms.  The Executive understands that he/she may revoke this Release within
seven (7) days after signing this Release.  Revocation of this Release must be
made in writing and must be received by
[__________________________________________] within the time period set forth
above.
 
 
3.           This Release will be governed by and construed in accordance with
the laws of the State of [Maryland/New Jersey], without giving effect to any
choice of law or conflicting provision or rule (whether of the State of
[Maryland/New Jersey] or any other jurisdiction) that would cause the laws of
any jurisdiction other than the State of [Maryland/New Jersey] to be
applied.  In furtherance of the foregoing, the internal law of the State of
[Maryland/New Jersey] will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.  This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he/she does not exercise his
right of revocation as described above.  If Executive fails to sign this Release
or revokes his signature, this Release will be without force or effect, and
Executive shall not be entitled to the payment under the Special Retention Bonus
Agreement.
 
 
2

--------------------------------------------------------------------------------


 
 
I, ___________________________, HAVING READ THE FOREGOING RELEASE, UNDERSTANDING
ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY CHOICE,
DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY WAIVING AND
RELEASING MY CLAIMS, ON _______________________, 200_.
 


______________________________
Executive
 
 

3

--------------------------------------------------------------------------------
